Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

           Applicants NPL “AY” is illegible and has therefore not been considered. NPL AV-AX have not been considered since they are not cited with page numbers.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Particle sizes exist as a distribution and thus the term “particle size” where recited without qualification s to the type of distribution of sizes (for instance weight or number average) are unclear.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 7-10 and 12-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kashizak et al. (US 5288575).
          The reference discloses a process for producing “polyvinyl acetal” (see synthesis examples 1 and 2 in column 13) in which polyvinyl alcohols with a DP of 1,000 with saponification degrees of 98.5% are “suspended”, not dissolved in DMSO and reacted for 6 hr in the presence of an acid catalyst to produce a product with 61.5% acetalization. With regard to applicants limitation of “swollen” particles, the material of the patent is suspended, not dissolved and would therefore be expected to be in the form of particles and given that DMSO is polar as is polyvinyl alcohol it would be expected to swell polyvinyl alcohol such that particle sizes as in claim 15 would be inherent. Note also that applicants own specification discloses DMSO for use in forming swollen polyvinyl alcohol and for this reason also the material of the reference appears to be in the form of swollen particles. While the product at some point is described as being in solution, the solution is precipitated into methanol along with DMSO reaction liquid as encompassed by claim 2 which does not preclude solubility at some intermediate point of the reaction. Regarding claim 3, DMSO is disclosed to be a reaction solvent by applicants and thus it would reasonably appear to have applicants’ characteristics. Applicants’ characteristics of claims 8 and 9 would reasonably appear to be inherent given the similarity of applicants’ products and processes.




Claims 4-6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kashizak et al. (US 5288575), cited and for the reasons set out above.

           The patent does not disclose any examples with water solvent or solvents as in claims 5 and 6 or use of aldehyde reactants or the characteristic of claim 12. The patent discloses use of acetonitrile and organic solvents including water as well as use of aldehyde reactants and also discloses methanol as reaction solvent at column 12, lines 38-65.
           While there are no examples or other disclosure of the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results. With regard to use of 5-95% water in the organic solvent, since the patent discloses no specific amounts it implies any amount will work and therefore choice of 5-95% water would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
           Regarding claim 12, note that in the above cited example that the product is precipitated in methanol for recovery and thus those skilled in the art will realize the product is almost entirely insoluble in methanol as the product could not be efficiently recovered if it had any solubility as it would remain in solution when filtered. Use of methanol solvent in the process of the patent would have been obvious to practitioner .


Claim(s) 1-10 and 12-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kimihiro (JP 63-273603), cited by applicants.
           The translated reference discloses ketalization (a subset of acetalization as the term is used in the art and by applicants) of polyvinyl alcohol “in a solvent which does not substantially dissolve the polyvinylalcohol” and in which the product is insoluble in solvent such as methanol (see the last sentence on page 3 of the 5 page document through the first 3 lines of page 4). 
           Note lines 5-19 of page 4 where the polyvinyl alcohol reactant may be in the form of a powder as in claim 2. Note also examples 1-6 where 1 gm of 1500 DP polyvinyl alcohol is added to 30 ml methanol/acetone reactant along with acid catalyst. The characteristic of claim 8 are assumed inherent due to the similarity of applicants and patentees’ process. The methanol using embodiment of the patent examples are assumed to inherently meet the limitations of claim 3 since methanol is also disclosed useful by applicants. Note also use of 2-10 mol of water based on the repeat unit of polyvinyl alcohol as in claim 4. See acetalization degrees as in claim 12 in Table 1 of the patent. Note that nothing regarding residual ester units in the polyvinylalcohol reactant are disclosed such as would have been if 30 mol% or more ester units been .

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimihiro (JP 63-273603), cited and for the reasons set out above in view of Horiguchi et al. (US 20170190812). 
          Applicants may not agree that the particle sizes of claim 15 or degree of saponification are disclosed by the primary reference. However, the secondary reference at paragraph 15 and the abstract discloses that polyvinyl alcohol with particle sizes of 100 microns are superior in handleablity and ease of transportation. Note paragraph 9 for applicants’ degree of saponification. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the polyvinyl alcohol of the secondary reference as the reactant in the primary reference in order to extend the benefits of the secondary reference to the process of the primary reference, absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
JCM
3-2-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765